Mr. Justice McBride
delivered the opinion of the court.
1. At the threshold of the discussion of this very intricate case we are met with the suggestion that the superintendent of banks has not the legal capacity to maintain this suit. It must be premised that the authority of that officer is purely statutory, and unless it is given in express language or by necessary implication from the language used, he does not possess it. *26Section 4586, L. O. L., as amended by the Laws of 1911, Chapter 171, provides, among other things, that the superintendent of banks may, under certain circumstances (shown to exist here), take possession of the property and business of a bank, and liquidate its affairs and administer upon its assets. It is further provided that he may collect money due the bank and do such other acts as are necessary to preserve its assets and business, and may, if necessary to pay the debts of such bank, enforce the individual liability of stockholders. The first cause of action is based upon the allegation that defendant Ralston subscribed for 245 shares of stock, and procured its transfer by promising to convey to the bank certain real estate, which he falsely represented was of the value of $22,500, whereas in truth he had only a practically worthless tax title to the property, from which the bank realized only $300; that the worthless character of his title was well known to him, and that such representations were made with intent to defraud the bank; that in 1910 Ralston caused to be executed a release from all liability to the bank, signed by the manager and cashier, but that said release was not authorized by the board of directors or by the stockholders, and was without consideration and void. Other allegations too numerous to be inserted here show the insolvency of the bank, the extent of its assets, liabilities and the necessity of enforcing the liability of stockholders. The superintendent of banks represents primarily the creditors and depositors of the bank. If he merely represented the corporate entity, there would be little reason for permitting him to interfere in the winding up of an insolvent institution. His duties and rights are, except as somewhat extended by the statute, analogous to those of a receiver of a national bank or a *27trustee in bankruptcy under tbe federal statutes. Tbe extent of the authority of a trustee in bankruptcy has been defined by this court in the case of Falco v. Kaupisch Creamery Co., 42 Or. 422 (70 Pac. 286), in the following language:
“From this doctrine it necessarily follows that unpaid subscriptions to the capital stock of a corporation pass like other assets to the trustee in bankruptcy, and he is the only party that can bring an action or proceeding thereon: Sanger v. Upton, 91 U. S. 56 [23 L. Ed. 220]; In re Crystal Springs Bottling Co. (D. C.), 96 Fed. 945; Lane v. Nickerson, 99 Ill. 284. And it also follows that any fraudulent act of the corporation itself, intended to deprive the creditors of a right to resort to the unpaid subscription, is of the same nature as fraudulent conveyances of any other property of the bankrupt, and may be avoided at the suit of a trustee. * ■* ”
The rights and duties of a receiver of a national bank are prescribed in the following opinions of the federal and state courts:
In Case v. Terrell, 11 Wall. 202 (20 L. Ed. 134), wherein it was contended that the receiver represented the government, the court answered said contention:
“As to the receiver, the claim, if any such be made, is not worth serious consideration. He represents the bank, its stockholders, its creditors, and does not in any sense represent the government.”
In the case of Brown v. Schleier, 118 Fed. 986 (55 C. C. A. 475), the court says:
“As such receiver he is vested with all the rights of creditors and the rights of the corporation itself, and may doubtless challenge any wrongful act which creditors could challenge, and maintain such suits against third parties, including actions against directors and stockholders of the bank on account of wrongful and fraudulent acts, as the corporation might maintain.”
*282. Nor is a receiver, and by parity of reasoning the commissioner of banks in the instant case, bound by the fraudulent or unauthorized acts of the bank. The reasons for this are clearly stated in Hayes v. Kenyon, 7 R. I. 141, wherein the court says:
“The first objection urged to the verdict is, that the court misdirected the jury when instructing them that the plaintiff represented the creditors of the bank, and could look behind its acts in the assertion of their rights. It is difficult, however, to see the force of this objection in a case where the charge and the proof is, that the defendant, in a breach of his trust, as president of the bank, connived with sharpers to sell out the. bank to them, and take payment from them in the assets of the bank, knowing, or having every reason to know, that their purpose in the purchase was to defraud the public. One would think, especially if this was done without authority even formally legal, that it was a wrong for which the bank itself might have redress, if it was ever rescued from the hands into which it had fallen so as to be able to seek it, and that the plaintiff might maintain this action as representing the corporation only. Considering, however, the purpose of the bank act, we deem this a very narrow and false view of the scope of the receivership provided by it. The proceeding under which the receiver is appointed, is not a proceeding by the corporation, but against it. It is not for the corporation, but exclusively for the public, as billholders, and for those having funds in its hands as depositors; and it is only when they are in danger of being defrauded, or the bank has become insolvent, that commissioners or the court can act: Rev. Stats., c. 126, § 47. The duty of the receiver, as marked out by the statute, regards the creditors, and not the corporation, which is to be wound up. The forty-ninth section provides for the payment of the debts of the corporation out of its assets, giving a preference to billholders; and it is only after the creditors are satisfied and the expenses of the trust paid that the stockholders are to receive anything. It is true, that by the fiftieth section, the *29receiver is clothed with all the powers and rights of the corporation in respect to the collection of debts, conferred upon it by charter or otherwise; but this, so far from being designed to limit his powers, was designed to clothe him with special powers and authorities. His principal office, under the law, as we have seen, is to care for and represent the interest of creditors; and in all such cases, the receiver or assignee, call him by whatever name yon will, may take advantage of any fraud in derogation of the rights of creditors, to which the insolvent debtor was a party. A deed which is void as against creditors is void also as against those who, by law, represent creditors: Doe d. Grimsby v. Ball, 11 Mees. & W. 531, 533. If this principle were not applied to the receivers of insolvent banks, the receivership would, in a great number of cases, be of very little use.”
3-5. We will now consider the facts relating to defendant Ralston’s relations with the company in order to determine whether he is to be treated as a subscriber for stock held by the company or a purchaser of stock previously subscribed and paid for and repurchased by it. It appears from the testimony that previous to Ralston’s dealings with the bank one Gr. W. Waterbury and others had subscribed for 850 shares of stock in the corporation, and had pretended to pay for it in assets of the Bank of America, representing them to be of the value of $85,000, although they were in fact probably worthless. Waterbury subsequently attempted to surrender his shares, which were taken up by the bank and canceled. This proceeding was wholly outside of the law and in defiance of Section 4569, L. O. L., which forbids a bank to become the purchaser of its own stock, except under circumstances which are not shown to have existed at the time the stock in question was surrendered. It follows that the transaction was void, and the bank never legally became the owner of the Waterbury stock, and therefore had no legal *30right to reissue it. When Ralston contracted to purchase stock, he did not apply for the Waterbury stock or any particular stock. He merely contracted to purchase 245 shares of stock, and to pay therefor by conveying to the company real property worth $22,200, and 23 shares of city messenger stock to cover the balance of the purchase price. The memoranda upon stubs of the stock certificate book show that the shares issued upon the consideration of Ralston’s conveyance and the deposit of messenger stock were a reissue from the shares surrendered by Waterbury and his associates; but such memoranda are evidently made at a later date than the issue of the stock, contain interlineations and erasures, are written with different ink from that used on other parts of the stub; and, considering the fact that Ralston, a short time subsequently, became president of the bank, he either made the memoranda himself or caused them to be made by the then super serviceable MacGibbon with the intent to escape liability as a subscriber. Even granting that it was surrendered to the bank by Waterbury because not paid for, because the consideration failed, or for any reason, and that after it had been so surrendered, the bank in form reissued it to Ralston, this fact would not render him any the less a subscriber. The bank had no right to purchase its own stock. If it did so, it diminished its capital by just so much as the shares purchased represented, unless the stock so surrendered or purchased is to be treated, as in equity it should, as having gone back into the general mass of original stock and thereby become subject to subscription. This view is sustained by the following authorities: State ex rel. v. Smith et al., 48 Vt. 266; Pabst v. Goodrich, 133 Wis. 43 (113 N. W. 398, 14 Ann. Cas. 824); Porter v. Plymouth Gold Min. Co., 29 Mont. 347 (74 *31Pac. 938, 101 Am. St. Rep. 569); Bank v. Wickersham, 99 Cal. 655 (34 Pac. 444); Wells & Co. v. Thompson Mfg. Co. and Foley, 54 Mo. App. 41; Commonwealth v. Boston & Albany R. Co., 142 Mass. 146, 155 (7 N. E. 716); Belknap, Receiver v. Adams and Rice, 49 La. Ann. 1350 (22 South. 382). So that while the testimony indicates that there was original stock on hand to satisfy the exigency of Ralston’s purchase, yet upon his own theory he is still liable as a subscriber for any amount he has failed to pay. Some question is raised on account of the fact that the certificates for 35 of the shares included in the transaction were issued in the name of L. R. Ralston and 10 shares in the name of J. M. Long, but the fact remains that they were issued upon the faith of defendant’s agreement to pay for them by conveying the real estate and transferring the messenger stock, and he cannot escape liability by causing them to be issued upon the books of the company to other persons. We are of the opinion that defendant Ralston must be treated as a subscriber for the 245 shares embraced in the transaction above detailed: McAllister v. American Hospital Assn., 62 Or. 530 (125 Pac. 286); Jackson v. Traer et al., 64 Iowa, 469, 480 (20 N. W. 764, 52 Am. Rep. 449). This conclusion being reached, we will next consider the evidence as to payment.
6. It may be premised that the law and public policy alike demand that a stock subscription shall be paid for in money or something just as good as money. The evidence, indicates that Ralston offered to deed to the bank property of the value of $22,200. There is slight evidence as to its value, but the fact was that he had no title to the property beyond that obtained by a tax certificate or deed; such titles in this state being notoriously worthless as a basis of title, and for *32which, he had paid $90. After getting the stock transferred, he tendered a quitclaim deed, which even MacGribbon, the then president, refused to accept or record, demanding a warranty deed, but which subsequently, probably after Ralston’s election to the office of president, found its way into the record, and the bank was afterward dispossessed of the property, but in some way did manage to get $300 out of it. The whole transaction was a swindle upon the bank, its stockholders,' and creditors, worthy of the cheapest bunco steerer. It does not lie in the mouth of Ralston to say that the title was as valuable as the bank stock. For many months afterward he acted as president of the bank, received deposits, disposed of stock, and in every way held it out to the public as a solvent and reputable bank, when, if its stock was as worthless as the title he attempted to palm off on the bank, he knew that the concern was rotten. If it was, it was he and MacGribbon and Waterbury and their ilk who made it so, and justice will be subserved by holding them to their subscriptions until every creditor is'satisfied. Defendant should pay this $22,200 in full, less the $300 realized out of the property.
7-9. The discussion as to whether a contract, to “make a deed” is fulfilled by giving a quitclaim deed is beside the question which is involved in the instant case. We are not prepared to dispute the contention of learned counsel that ordinarily such a contract is fulfilled by giving a quitclaim deed, but in the purchase of stock from a bank another consideration is involved. Its capital stock is its life blood. It is that upon which depositors rely in making their deposits. It is a sacred fund which the law requires to be kept intact; hence, the rule announced that capital stock must be paid for by the subscriber in money or in *33something worth the money, and he who subscribes for stock from a bank must exercise the utmost good faith to see to it that what he gives i i exchange is equal to the par value of the stock translated into terms of dollars and cents. Another proposition which is conclusive of this branch of the subject is that the bank had no authority to accept this real estate either in payment for stock or for any reason which appears in this case. Section 4571, L. O. L., provides:
“ Any person, firm, or corporation doing a banking business in this state may purchase, hold, and convey real estate for the following purposes and no others: 1. Such real estate as shall be necessary in which to transact the business of any such bank, including with its banking offices, other premises in the same building to rent as a source of income, but which shall not exceed in cost to such bank 50 per cent of its paid in capital, surplus and undivided profits. 2. Such real estate as shall be purchased by or conveyed to such bank in satisfaction of, or on account of debts previously contracted in the course of its business. 3. Such real estate as it shall purchase at sale under judgments, decrees, or mortgage foreclosure under securities held by it. * * ”
In view of this section it is plain that an attempted payment in realty by Ralston for the stock purchased by him amounted to no payment at all, except to the extent that the proceeds of such attempted payment went to swell the assets of the bank. The alleged part payment in messenger stock was no payment at all. It is not shown to have been paid-up stock, or to have had any real value at the time it was turned over, and Ralston, after he became president, took it away, saying that he would either have to do that or pay for it, which indicates that it was either unpaid stock or that he was not the owner of it. In a court of equity a party will not be heard to say that he *34paid a consideration for property and afterward stole the consideration, even if it actually possessed some value. Ealston was upon the witness-stand and gave no explanation whatever of this transaction. We find that the shares of messenger stock were then of no value, and that there was a failure of consideration to the extent that they were accepted as a payment.
10, 11. The attempted release of defendant from liability executed by the manager and cashier of the bank was without authority of the board of directors or of the stockholders, and is void. While the indemnity agreement purports to be a sale of the shares to Samuel Connell,, the evidence shows that it was in fact a retransfer of the shares to the bank, and the assignment to Connell was a subterfuge used to circumvent the law, which prohibits a bank from purchasing its own shares. It was a device used for the purpose of enabling defendant to escape payment of his subscription, and is void as against creditors and innocent stockholders of the insolvent institution who are here represented by the bank examiner. The effect of the transaction upon the matters included in the second cause of action will be hereafter discussed.
12. Passing now to the second cause of action, it will be noticed that it is not brought to recover upon a subscription to capital stock, but substantially in damages for the unlawful conversion of shares of stock. It is alleged, in substance, that defendant, as president, unlawfully and without the consent of the board of directors caused to be issued to himself 101 shares of stock, and has refused to pay for the same, and judgment is asked for $10,100, the par value of the shares so unlawfully appropriated. The facts appear to be that for some reason, probably to enable the bank to *35sell the shares at less than par value or to cover up the fact that it was holding or purchasing its own stock in violation of law, a block of stock consisting of 182 shares of the par value of $18,200, and being part of the stock surrendered by Waterbury and his associates, was held in the name of Ralston and MacGribbon as trustees for the bank; Ralston holding one half the shares, and MacGribbon the other half. With what seems to be a characteristic disposition to appropriate anything lying around loose, Ralston caused the 91 shares held by him as trustee to be issued to himself personally, and appears to have disposed of part of them for his own benefit or to have kept them. He paid the bank nothing for them, and when he was finally requested to withdraw he brought in what he had disposed of, and turned over to Connell apparently as an individual, but in fact as trustee for the bank, these shares, together with the 245 shares he had subscribed for in the first instance. Another certificate for 10 shares was issued to Mr. Ralston to enable him to borrow $1,000 for the bank. The money was borrowed and afterward repaid, and upon the final closing up of Ralston’s business with the bank this stock was turned over to Connell. At the same time that the stock was turned over Ralston was permitted to take out certain notes due the bank of the face value of $8,500, and was paid $1,500 in cash. Connell gave his personal note for $10,000 to cover this, and afterward paid the note. Now, as Ralston is not sued as a subscriber for this 101 shares of stock, but merely for the conversion of it, and it appears that it was returned and accepted by the officers of the bank, and that the bank has lost nothing by the transaction, receiving, in fact, $8,500 of Connell’s money in exchange for notes of doubtful value, it would seem inequitable *36to compel Ralston to pay for the stock for which he is not sued as a subscriber and which he has returned.
13. The contention that plaintiff’s remedy is by an action at law is untenable. The fact that the books of the bank showed upon their face a regular purchase and issue of stock and a payment credit of $22,200 in real estate transferred and of $2,300 in stock of the messenger company, when in fact such real estate and stock were worthless and such a credit a fraud upon the bank, its creditors, and stockholders, and the further fact that the defendant Ralston had obtained a release from all liability signed by the officers of the bank and apparently regular, when in truth the release was unauthorized, illegal, and therefore fraudulent, rendered the interposition of a court of equity imperatively necessary in order that these and other fraudulent devices of Ralston and his associates should be uncovered. To have submitted the mass of evidence and exhibits which have consumed a week of our time in their examination to a jury whose time for deliberation is necessarily limited would have been a farce.
14-17. The plea in abatement was not well taken. The undertaking by Connell to hold defendant harmless in any proceeding which might thereafter be had against bim on account of his transactions with the bank is a personal matter between defendant and Connell. So far as the bank undertook to be surety on such undertaking, the transaction is wholly void and unauthorized as to creditors of the bank, as already intimated. As to its effect between defendant and Connell, it is unnecessary to express an opinion. Neither was it necessary to make all stockholders of the bank parties. The superintendent of banks, in our opinion, has authority to bring any suit that "the *37bank or any creditor or stockholder could have brought. The bank itself, if it could have been freed from the corrupt or incompetent officials who mismanaged its affairs, could have repudiated their unauthorized acts and compelled him to pay for the stock, and previous to the superintendent’s taking possession any stockholder in the event of the refusal of the officers of the bank to act, could have brought such suit. The stock in contemplation of law was purchased upon an agreement to pay for it immediately in property equivalent to it in par value. The shares were delivered, but the defendant fraudulently failed to convey such property, and tendered a conveyance, which was practically worthless as an asset. Thereupon a cause of suit arose to compel him to pay in money this demand, which was an asset of the bank that its officials, one of whom was the defendant, fraudulently failed to enforce. The bank now having fallen into honest hands, a suit is brought to uncover the unauthorized acts by which defendant’s fraud was concealed, and to compel him to do equity in the premises by paying the money for the stock for which he has subscribed. His contract to pay for stock is individual, and not dependent upon whether or not other persons have failed to pay in full for stock. Nor is the plea that the plaintiff is suing another party for a subscription for the same stock available here. If such a fact were shown, it might be considered as evidence in the nature of an admission by plaintiff that such other party, and not the defendant, was the person liable;.but, as heretofore intimated, we are of the opinion that the evidence tends to show that plaintiff bought original unissued stock, and that the stubs in the stock certificate record have been fraudulently “doctored” in the interest of the defendant.
In Banc.
The history of this hank from the beginning is a record of deception, fraud and mismanagement. Publishing to the world by its articles that it had a capital stock of $150,000, an examination of the testimony shows that such capital was represented by $85,000 of the assets of an insolvent “tin-cup” bank of small value, something which is termed “Mt. Hood” stock, presumably a paper railroad and of less value, a little office furniture, a few other “chips and whetstones” of like character, and a very few thousand dollars in real money beguiled from the pockets of men like Reiter and Connell, who were deceived into believing that they were investing in a real bank and are now awake to the actual facts, poorer in pocket, but immensely richer in experience.
The decree of the court below will be modified so that plaintiff receive of defendant Ralston the sum of $24,200, with interest at 6 per cent per annum from May 2, 1908, and the costs and disbursements of this court and of the Circuit Court.
Modified. Rehearing Denied.
Mr. Justice Eakin took no part in the consideration of this case.
Denied April 4, 1916.
On Petition for Rehearing.
(156 Pac. 431.)
Mr. Justice Harris
delivered the opinion of the court.
Both the appellant and the respondent have filed petitions for a rehearing; but a re-examination of the *39questions involved in the appeal, except as to the allowance of interest, brings us to the same conclusions previously announced in an opinion (Sargent v. American Bank & Trust Co., ante, p. 16 (154 Pac. 759), which was the result of much thought and long deliberation. On July 10,1915, the trial court granted a judgment on the first cause of action for $24,200, and allowed interest on that amount from May 2,1908; and we affirmed the finding. The right to allow interest from May 2, 1908, is for the first time questioned by the appellant in his petition for a rehearing.
18. The judgment was predicated on the theory that the agreement of Ralston to purchase 245 shares of the capital stock of the bank and his attempt to pay for it with land and 23 shares of City Messenger & Delivery Company stock made him liable in money for the full value of the bank stock less $300. Ralston did not actually agree to pay in money. He agreed to pay in land and certain corporate stock; but, when it was ascertained that the stipulated consideration for the bank stock did not measure up to the representations made by Ralston, the law by its own compelling force substituted for the actual agreement to pay land and corporate stock an implied agreement to pay money. It was held in Poppleton v. Jones, 42 Or. 24 (69 Pac. 919), that a failure to keep an agreement to deliver building material as payment for an interest in land did not authorize the allowance of interest; and, applying the doctrine announced there, Ralston is not liable for interest from May 2, 1908. There is still another precedent which forbids the allowance of interest. Ralston has strenuously controverted any liability and has brought himself within Baker County v. Huntington, 48 Or. 593, 603 (87 Pac. 1036, 89 Pac. 144), where it was ruled that:
*40“When the right to recover in an action is in good faith denied, interest will not be allowed on the demand prior to its liquidation by judgment.”
19. There is, however, a deeper and more pervading reason for denying interest before judgment. The facts presented by the record do not come within Section 6028, L. O. L., when that statute is correctly construed and interpreted in the light of its history. The plain design of the lawmakers was to allow interest only in specified cases; but the observance of a semicolon inserted after the words “on all moneys after the same becomes due” has had the effect of rendering the statute so far-reaching as to include practically all forms of indebtedness. Before attempting to analyze Section 6028, we shall first reproduce the statute as it was originally enacted, then give it as it was first codified, and finally set it forth as it now reads in our last Code, Lord’s Oregon Laws, issued in 1910. The statute had its origin in 1862, and we here set down an exact exemplification of the original draft, preserving the spelling, language and punctuation, as it was passed by the legislature and filed in the office of the Secretary of State in 1862:
“That the rate of interest in this state shall be ten per cent, per annum, and no more, on all monies after the same becomes due, on judgments and decrees, for the payment of money, on money received to the use of another, and retained beyond a reasonable time, without the owners consent, expressed, or, implied; or on money due upon the settlement of matured accounts, from the day the ballance is ascertained; on money due, or to become due, where there is a contract to pay interest, and no rate specified. But on contracts, interest, at the rate of one per cent, per month may be charged, by express agreement of the parties, and no more”: Laws, 1862, p. 115, § 1.
*41■ The statute was codified for the first time when it appeared on page 755 of Deady’s Compilation, which was issued in 1866, and there reads thus:
“That the rate of interest in this state shall be ten per centum per annum, and no more, on all moneys, after the same becomes due on judgment and decrees, for the payment of money; on money received to the use of another, and retained beyond a reasonable time, without the owners consent, expressed or implied, or on money due upon the settlement of matured accounts, from the day the balance is ascertained; on money due or to become due, where there is a contract to pay interest, and no rate specified. But on contracts, interest at the rate of one per centum per month, may be charged, by express agreement of the parties, and no more. ’ ’
The statute is found in Lord’s Oregon Laws thus:
“The rate of interest in this state shall be six per centum per annum, and no more, on all moneys after the same becomes due; on judgments and decrees for the payment of money; on money received to the use of another and retained beyond a reasonable time without the owner’s consent, expressed or implied, or on money due upon the settlement of matured accounts from the day the balance is ascertained; on money due or to become due where there is a contract to pay interest and no rate specified-; but on contracts, interest up to the rate of ten per centum per annum may be charged by express agreement of the parties, and no more.”
The printed volume of the Session Laws of 1862, with three minor exceptions, exactly reproduces the manuscript of the original. The Deady and Lane Code was published in 1874, and on page 623 we find the statute exactly as it was printed in Deady’s Code of 1866. The semicolon which has caused so much confusion first made its appearance in 1880, when the statute was amended so as to change the rate of in*42terest; and in the original manuscript, as well as in the printed Session Laws of 1880, at page 17, a semicolon is found in the amended statute after the words “on all moneys after the same becomes due,” and this semicolon appears in every subsequent printed compilation, including Hill’s Code of 1887, Section 3587; Hill’s Code of 1892, Section 3587; the amendment of 1898 changing the rate of interest, Laws of 1898, page 16; Bellinger and Cotton’s Codes, published in 1902, Section 4595; and Lord’s Oregon Laws, Section 6028. If the statute is construed as it is punctuated in Section 6028, L. O. L., it would result in allowing interest: (1) On all moneys after the same becomes due; (2) on judgments and decrees for the payment of money; (3) on money (a) received to the use of another and retained beyond a reasonable time without the owner’s consent, expressed or implied, or (b) on money due upon the settlement of matured accounts from the day the balance is ascertained; (4) on money due or to become due where there is a contract to pay interest and no rate specified. If, however, we adopt a construction in accordance with the punctuation found in Deady’s Code, then the statute would mean that the rate of interest in this state shall be 6 per centum per annum: (1) On all moneys after the same.becomes due on judgments and decrees for the payment of money; (2) on money (a) received to the use of another, and retained beyond a reasonable time, without the owner’s consent, expressed or implied, or (b) on money due upon the settlement of matured accounts from the day the balance is ascertained; (3) on money due or to become due where there is a contract to pay interest, and no rate specified.
20. The intention of the legislature must be ascertained, and that intention must be pursued, if possible *43(Section 716, L. 0. L.), and, while punctuation marks can never control the plain meaning of a statute, still they may ofttimes he of aid in ascertaining the legislative intent (36 Cyc. 1117); but, on the other hand, if necessary for the purpose of discovering the true meaning of a statute, courts will disregard the punctuation, or even repunctuate (Baker v. Payne, 22 Or. 335, 341 (29 Pac. 787); State ex rel. v. Banfield, 43 Or. 287, 291 (72 Pac. 1093). There is much evidence supporting the classification we have made based on the statute as punctuated in Deady’s Compilation. It is sustained by the punctuation marks found in the writing which was actually adopted and filed as the enacted law. Every printed compilation of our laws passing through the hands of Judge Matthew P. Deady is evidence that he did not construe the statute to mean interest “on all moneys after the same becomes due,” but that he was of the opinion that the legislature intended to allow interest “on all moneys after the same becomes due on judgments and decrees for the payment of money.” His opinion of itself would be entitled to much weight because of the large place which he filled in the constitutional, legislative and judicial history of this state. He was president of the constitutional convention; he was one of the three Code commissioners who wrote the Code of Civil Procedure that was adopted in 1862 by the same legislative assembly which passed the statute now under discussion; he compiled the first Code and collaborated with Lafayette Lane in the preparation of the second compilation of the General Laws of Oregon; and for many years he was Hnited States District Judge for the District of Oregon.
The language employed in the statute confirms Judge Deady’s construction. The introductory words *44to each class of cases are “on all moneys” or “on money,” and this affords some, though slight, evidence of the true meaning of the whole. However, we do find convincing evidence in the words employed. It ■ must be conceded that the legislature used all the words for some purpose. If the semicolon in question is ignored and what we term Judge Deady’s construction is adopted, then every word serves some purpose, and no word becomes useless. If interest is to be allowed “on all moneys after the same becomes due,” it is a prodigal waste of words to say that the rate of interest shall be 6 per centum “on judgments and decrees for the payment of money,” and it is absurd to add that interest is allowed “on moneys due * # where there is a contract to pay interest and no rate specified.” If “on moneys after the same becomes due” constitutes the first class, then nearly all the words that follow are useless, because the first class-would include practically all the others. If, however, the words “on all moneys after the same becomes due on judgments and decrees for the payment of money” define the first class of cases upon which interest is allowed, then every word and phrase in the statute performs its full part without needless repetition.
And, finally, the weight of precedent must be added to the reasons given for ignoring the troublesome semicolon and holding that the words “on all moneys after the same becomes due on judgments and decrees for the payment of money” constitute a single class, and that it is not enough that money be due, but it must be money due on a judgment or decree, or money due because received to the use of another and unreasonably retained, or money due upon the settlement of matured accounts, or money due or to become due on a contract to pay interest and no rate is specified. In Richardson v. Investment Co., 66 Or. 353, 358 (133 *45Pac. 773, 775), this court, speaking through Mr. Justice Burnett, said:
“If the legislature had intended to allow interest on all manner of monetary demands, it would have stopped short, in the section quoted, with the declaration that ‘the rate of interest in this state shall be 6 per centum per annum, and no more, on all moneys after the same become due. ’ The specifications in the subsequent clauses of the section operate to exclude all other instances, else their mention were useless.”
See, also, the significant language of Judge Deady in Dowell v. Griswold, 5 Sawy. 23, Fed. Cas. No. 4040, where, after quoting all that part of the statute which ends with the words, “owners consent, expressed or implied,” he speaks of “the latter provision of this section.”
We therefore hold that the semicolon should be ignored, and the statute construed as though it read:
“On all moneys, after the same becomes due, on judgments and decrees for the payment of money.”
Numerous adjudications have assumed that interest would run on “moneys after the same becomes due,” as in Hammer v. Campbell Gas Burner Co., 74 Or. 126 (144 Pac. 396); Hawkins v. Investment Co., 38 Or. 544, 554 (64 Pac. 320); Poppleton v. Jones, 42 Or. 24, 31 (69 Pac. 919); Baker v. Williams Banking Co., 42 Or. 213, 222 (70 Pac. 711); Savage v. Salem Mills Co., 48 Or. 1, 25 (85 Pac. 69, 10 Ann. Cas. 1065); Baker County v. Huntington, 48 Or. 593, 603 (87 Pac. 1036, 89 Pac. 144). But an examination of those cases will show that in every instance the opinion was based upon an uncontroverted assumption.
21. It is true that interest may sometimes be allowed as damages: Hawley v. Dawson, 16 Or. 344, 349 (18 Pac. 592); Durham v. Commercial Nat. Bank, 45 Or. 385, 389 (77 Pac. 902); Eldridge v. Hoefer, 45 Or. *46239, 244 (77 Pac. 874); Seton v. Hoyt, 34 Or. 266, 272 (55 Pac. 967), 75 Am. St. Rep. 641, 43 L. R. A. 634; State v. Multnomah County, 13 Or. 287, 297 (10 Pac. 635); 22 Cyc., p. 1476, and note at page 1496. The right to recover interest eo nomine must, however, in the absence of an agreement to pay interest, he found in the statute which confers it, and unless it is included, it must be deemed to he excluded: Sorenson v. Oregon Power Co., 47 Or. 24, 34 (82 Pac. 10); Graham v. Merchant, 43 Or. 294, 311 (72 Pac. 1088); Poppleton v. Jones, 42 Or. 24, 33 (69 Pac. 919); Sammis v. Clark, 13 Ill. 544, 546; Hawley v. Barker, 5 Colo. 118, 119; Watkins v. Wassell, 20 Ark. 410, 420; 22 Cyc. 1481. The instant case does not come within any of the classes provided for by Section 6028, L. O. L., when that section is properly construed.
The amount, due from Balston on the first cause of action was ascertained by a judgment of the trial court on July 10, 1915, and afterward affirmed by this court without changing the amount of the principal sum, as was done in Kitchin v. Oregon Nursery Co., 65 Or. 20, 29 (130 Pac. 408, 1133, 132 Pac. 956), and consequently interest on $24,200 commences on the date of that judgment, and not on May 2, 1908, when the agreement to purchase the hank stock was made. "With the exception of the modification concerning interest, we adhere to our former opinion, and deny the petitions for rehearing.
Modified. .Behearing Denied.
Me. Justice Eakin absent.